DETAILED ACTION
CLAIMS 1-8 AND 10-21 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 11, and 21
objected to because of the following informalities:  
Claims 1 and 11 each contain a similar typographical error. Namely, in the section depicting newly added language, the underlining is missing for the element “integrated circuit chip” twice in each claim.  
Claims 1 and 21 each recite the limitation “a top control component, inside the integrated circuit chip, configured to configured to receive ….” Emphasis added, which contains a typographical error. Examiner suggests the following language to correct the error: “a top control component, inside the integrated circuit chip, configured to 
Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1, 11, and 21:
 “a top control component configured to receive signals … send signals … adjust … balance ….”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 112
35 U.S.C.§112(a) or 35 U.S.C.§112 (pre-AIA ), First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8 and 10-21
 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See 112(b) discussion below. When a claim containing a computer-implemented 112(f) claim is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g. the computer and the algorithm) in the specification that performs the entire claimed function, it also lacks written description under 112(a). See MPEP § 2161.01.	
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 and 10-21
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a top control component configured to receive signals … send signals … adjust … balance ….”, recited in clams 1, 11, and 21, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Examiner has thoroughly reviewed the specification and can not find a description of what structure corresponds to the recited “top control unit.” Though a “top control unit” is depicted at Figs. 1-3A and referenced throughout the specification, there is no description as to what is performing the recited “receive … send … adjust … and balance.” (i.e. no processor and algorithm or other equivalent structure is recited).  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 2-8, 10, and 12-20

 incorporate the deficiencies of rejected base claim(s) 1, 11, and 21 Accordingly, claims 2-8, 10, and 12-20 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 10-16, and 19-20 
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Guochen et al., CN206523836U, (“Guochen”).
Gouchen was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Guochen teaches A multi-core processing integrated circuit chip having a series power supply, comprising: (Guochen Figs. 1-3) 
a plurality of processing unit groups, (Figs 1-3; See also Guochen translation at Page 2 “the N to-be-powered units are powered in series, a voltage domain is formed on each unit to be powered, and a power supply voltage of the series power supply chip forms an N-level series voltage domain, where N is an integer greater than 1;” 
See also Liu et al., US 2021/0263575 Al, (“Liu”) translation of Guochen’s Fig. 2 (Liu Fig. 2), elements labeled N deep well 1-n and Liu [0008] “The series power supply chip further comprises n deep wells for realizing isolation between different voltage domains ….”) each processing unit group including a group voltage input terminal, a group voltage ground terminal, and one or more processing units connected in parallel, (Gouchen at p. 3 “Specifically, in the series power supply chip of the utility model embodiment, each to be in the power supply unit can respectively comprise a chip core (core), or each to be in the power supply unit can respectively comprise a plurality of chip cores connected in parallel.  … FIG. 3 shows each to be in the power supply unit respectively comprise a plurality of embodiments of a chip core parallel connection.” See also Fig. 3. Examiner also notes that the single core depicted in each domain of fig. 2 is also a parallel connection of a single core.)  each processing unit having a voltage input terminal and a voltage ground terminal; (Guochen Figs. 1-3 and Guochen translation at p. 3 “the chip core of each level of voltage domain and the substrate of the PMOS transistor thereof are all connected to a power supply voltage or a working voltage (VDD) of the current-stage voltage domain, and the VDD of the current-stage voltage domain is connected to the ground (VSS) of the previous-stage voltage domain,” 
See also Liu’s translation of Guochen’s Fig. 2 (Liu Fig. 2) and Liu [0008] “In the chip core of each stage of the voltage domains, the substrate of the PMOS transistor is connected to the power supply voltage or the working voltage (VDD) of the voltage domain of the present stage, and VDD of the voltage domain of the present stage is also connected to ground (VSS) of the preceding-stage voltage domain.”
i.e. the each domain has a source and a ground terminal.) 
wherein:
the plurality of processing unit groups includes a bottom-level processing unit group and a top-level processing unit group;
the group voltage ground terminal of the bottom-level processing unit group is connected to a ground pin of the multi-core processing integrated circuit chip;
for each processing unit group other than the bottom-level processing unit group, the group voltage ground terminal of the processing unit group is connected to the group voltage input terminal of a previous-level processing unit group within the plurality of processing unit groups; and
 the group voltage input terminal of the top-level processing unit group is connected to a voltage power input pin of the multi-core processing integrated circuit chip.  (Guochen Figs. 1-3, depicting voltage domains arranged with the first domain connected to VDD, the next domain’s input connected to the ground terminal of the first domain, and so on until the final domain’s ground connects to VSS/Ground. i.e. the domains are connected serially;
Guochen translation pp. 3-4 “the chip core of each level of voltage domain and the substrate of the PMOS transistor thereof are all connected to a power supply voltage or a working voltage (VDD) of the current-stage voltage domain, and the VDD of the current-stage voltage domain is connected to the ground (VSS) of the previous-stage voltage domain,” 
See also Liu’s translation of Guochen’s Fig. 2 (Liu Fig. 2)as well as Liu [0008] “In the chip core of each stage of the voltage domains, the substrate of the PMOS transistor is connected to the power supply voltage or the working voltage (VDD) of the voltage domain of the present stage, and VDD of the voltage domain of the present stage is also connected to ground (VSS) of the preceding-stage voltage domain.”
 i.e. the top domain is connected to a power source (VDD), and the bottom domain is connected to ground (VSS). Each intervening domain’s power source is connected to the preceding domain’s ground.)
	and
a top control component, inside the integrated circuit chip, configured to receive signals from and/or send signals to each independent processing unit, adjust the multi-core processing integrated circuit chip to variances in the processing units and balance a plurality of power domains; (pp 4-5 “the adjustment circuit may be connected to each of the series power supply chips to adjust the voltage, temperature, or frequency of each series power supply chip, So that all the series power supply chip are in normal working condition.  … a detector for each series power supply chip, If the working condition of the power supply unit is not normal, it is possible to improve or reduce the working condition according to the preset frequency step in the preset frequency range through a regulator… 
changing the operating frequency of one or more of the power supply units to be affected will affect the supply voltage of the other power supply units to be shared in the chip, which may affect the operation of other power supply units status … can effectively improve the current working state is not normal to be power supply unit working state, will not affect the other working state of the chip to be power supply unit normal work … 
when the adjustment circuit detects whether or not the operating state of the series power supply chip is normal, it is possible to determine whether or not the operation state of the series power supply chip is normal according to the state indicated by the status register of each chip core in the series power supply chip …” Emphasis added. 
i.e. the adjustment circuit – top control component giving the claim the BRI – detects the status of the processing units – receive or send signals giving the claim the BRI – and then adjusts the performance in cases where it needs to be adjusted – adjusting and balancing giving the claim the BRI.) and
a phase-locked loop component, inside the integrated circuit chip, configured to generate one or more clock signals and send the generated one or more clock signals to the one or more processing units. (p. 6 “Further, referring again to Figs. 7 and 8, in still another embodiment of the utility model series power supply system, it is also possible to include m auxiliary power supply units, respectively, connected to the respective series power supply chips for powering the connected series Chip in the chip core other than the power supply unit … other modules other than the chip core, such as I / O (input / output) module in the series power supply chip, PLL (phase locked loop) module and other special function modules to provide power, usually can be achieved with DC-DC module. ” Emphasis added. ) 
Regarding claims 2- 6, 10, 12-16, and 19-20,
 Gouchen teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 11 and 21
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 11 and 21 is/are rejected under the same reasoning set forth above over Gouchen.	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-8 and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guochen
et al., CN206523836U, (“Guochen”) in view of Liu et al., US 2021/0263575 Al, (“Liu”).
Gouchen and Liu were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 7-8 and 17-18, 
 Gouchen and Liu teach these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 2/1/2022 (“Remarks”) have been fully considered but they are not persuasive.
With respect to amended claims 1 and 11, and newly added claim 21 Applicant chiefly argues that:
Guochen discloses a plurality of chips, which are connected in series, and the chip cores in each chip are connected in parallel. Claim 1 recites that the plurality of processing unit groups are connected in series within one multi-core processing integrated circuit chip, which is different from the plurality of chips being connected in series of Guochen. In addition, Guochen does not disclosure a top control component, inside the integrated circuit chip or a phase-locked loop component, inside the integrated circuit chip as recited in amended claim 1.
Remarks at p. 12.
Examiner respectfully disagrees. As discussed above, Gouchen teaches that a series of voltage domains are created on a chip. The voltage domains are connected in series between VDD and VSS. Each domain may be comprised of at least one processor core. (Gouchen Fig. 2; See also Gouchen pp. 1-3). Further, as discussed above, Gouchen teaches the newly added claim language. (Gouchen at pp. 4-6) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187